Title: To Thomas Jefferson from George Muter, 6 March 1781
From: Muter, George
To: Jefferson, Thomas



Sir
War office March 6th. 1781.

In consequence of the manner in which the Auditors construe the act of Assembly for allowing certain sums of money to the  officers as part of their depreciation (which I am far from insisting is a wrong one) they have refused to grant me a warrant for the sum I think I have a right to under that act. They think it extends only to such officers as are actually at this time drawing pay as officers, and therefore that I am not entittled, because I draw no pay as an officer, and receive only a sallary as commissioner of the war office. I beg leave to observe to your Excellency, that when I accepted of my appointment as Commissioner of the war office, I expressly stipulated (with the Honl. Mr. Digges) that I shou’d retain my commission, and with it, every right and privilege belonging to it, the current pay, rations, forage and other lucrative emoluments only excepted; and tho’ from the wording of the act of assembly authorising the appointing a commissioner of the war office, it might be a disputable point, liable to be settled in future by the Assembly, whether I was not entittled to the abovementioned emoluments as a Colonel, as well as to the sallary, I freely gave up the whole of these emoluments and made no claim to any farther reward for my services as Commissioner of the war office, than the naked sallary. This I was induced to do, from the consideration, that there was no opportunity, nor likely to be soon, of my being able (from want of men) to have any command as a Colonel, and I rather chose to act under the appointment, where I cou’d render some service to the State, than to draw from my commission, when I cou’d render no service at all. I beg leave to add that I had then a view of the depreciation’s being made good to the officers, and was possessed of such a state of the advantages arising from my commission and appointment as I have now the honour of inclosing; which shews plainly the advantage to be on the side of the commission with respect to gain.
The construction of the Auditors may most materially affect me in another instance, I mean the right to half pay and land granted by the Assembly to their officers. I must therefore beg of your Excellency, that you will please to lay this matter before the Assembly, as I cannot have a doubt of the fullest justice being done me by that Honourable body.
Permitt me to observe Sir, that my case is a singular one: every officer employed in any way out of the line, has an addition to his pay, by way of sallary for such extra services, which, is supposed fully to preserve his rights as any officer; and indeed does so in the present instance. All officers employed in the staff, all supernumeraries, and officers with the most extensive leave of absence, are  considered as entitled to their depreciation, and actually get their warrants as fast as they apply for them.
One thing farther I beg leave to observe, my services commenced with the very first of the dispute with Britain, before it could be called a war; and my appointment as Commissioner took place the 17th of July last. And the depreciation is intended to extend to the first of August last only.
I have the honour to be your Excellencys Most obedient humble servant,

George Muter C.

